Case 2:19-cv-07927-ODW-GJS Document 224 Filed 09/24/20 Page 1 of 1 Page ID #:3362

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                               CIVIL MINUTES - GENERAL
 Case No.          CV 19-07927-ODW(GJS)                                            Date     September 24, 2020
 Title             Space Exploration Technologies Corp. v. USA




 Present: The                    Otis D. Wright II, United States District Judge
 Honorable
                       Sheila English                                                 N/A
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None present                                          None present
 Proceedings:                 MINUTES (IN CHAMBERS)

        The Court orders the clerk’s office to immediately seal document no. [223] due to
sensitive information.




                                                                                                    :    00
                                                               Initials of Preparer    se




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                   Page 1 of 1
